               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH C. BACHTELL and RENEE              :   Civil No. 1:18-cv-02292
D. BACHTELL, as Administrators of        :
the Estate of Jamison Taylor Bachtell,   :
dec’d and in their own right,            :
                                         :
      Plaintiffs,                        :
                                         :
        v.                               :
GENERAL MILLS, INC. and                  :
SIGNATURE BRANDS LLC,                    :
                                         :
      Defendants/                        :
      Third Party Plaintiffs.            :
                                         :
         v.                              :
FLAIR FLEXIBLE PACKAGING                 :
CORPORATION and MANTO                    :
INTERNATIONAL LIMITED                    :
                                         :
     Third-Party Defendants              : Judge Sylvia H. Rambo


                                   ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

         1) Third-Party Defendant Flair Flexible Packaging Corporation’s (“Flair”)

            motion to dismiss (Doc. 24) is GRANTED IN PART in that the court

            dismisses, with prejudice, Signature Brand LLC’s (“Signature”) claims

            for indemnification regarding Plaintiffs’ wrongful death, survival,

            negligent infliction of emotional distress, and breach of express

            warranty claims.    The motion is DENIED IN PART regarding
            Signature’s claims for indemnification regarding Plaintiff’s breach of

            implied warranty of merchantability, breach of implied warranty of

            fitness for a particular purpose, failure to warn, and strict product

            liability claims.

         2) The court STRIKES paragraph nineteen from Signature’s third-party

            complaint (Doc. 19).

         3) The court GRANTS Signature leave to file an amended third-party

            complaint repleading its request that Flair be deemed jointly-and-

            severally liable as a remedy to its contribution claim. Signature has

            twenty-one days from entry of this order to amend its third-party

            complaint in such a manner.


                                       /s/ Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: October 1, 2019
